Hemingway, J. Yost held land under a bond for title, whereby one Edwards bound himself to convey the land to Yost on the 28th of September, 1885, upon the payment to him on that day of the sum of $500 and interest from the date of the bond. Before the time arrived for the payment of the money to Edwards and the execution of the deed by him, according to the terms of the bond, Yost executed to Hazer the following assignment of the bond : “Know all men by these presents, that I, E. B. Yost, of Hennepin county, State of Minnesota, in consideration of the sum of five hundred dollars, lawful money of the United States, to me in hand paid, the receipt whereof is hereby confessed and acknowledged, have granted, bargained, sold, assigned and transferred, and by these presents do grant, bargain, sell, assign and transfer, to James H. Hazer of Hennepin county, State of Minnesota, party of the second part, a certain bond for a deed dated the 8th day of May, 1883, given by H. H. Edwards to me, E. B. Yost, the property described in said bond being a piece or parcel of land described as the south half of the southwest quarter of the northwest quarter of the northeast quarter of section fifteen, township one north, range twelve west, in the county of Pulaski, State of Arkansas; and I do by these presents place the said James H. Hazer in my place and stead, with all the rights and privileges that I might or could have, had not these presents been given. In witness whereof, I have hereunto set my hand and seal, this 5th day of June, A. D., 1885. [Signed] “E. B. Yost.”  Liability of the assignor of a bond for title, It is insisted that by the terms of this assignment, Yost „ , . 1 undertook that Edwards would convey title in accordance with the terms of his bond, and bound himself to pay to Hazer all sums expended by him in obtaining title, such as fees paid to attorneys and conveyancers and personal expenses incurred. The assignment contains no express undertaking to that effect; and if one can be gathered from it, it must be by implication arising from the ordinary or legal signification of its provisions, or from the act of assignment in itself. We do not think that the ordinary import of its terms by any fair construction can be said to imply any such, undertaking. To the common understanding it would express the purpose to invest Hazer with the rights of Yost, subject to the conditions under which the latter held them. But, to sustain the contention, reliance is placed upon the legal signification of the words of transfer found in the assignment, -which, it is claimed, import a covenant that the assignor is seized of an indefeasible estate in fee simple free from incumbrances. We can not so hold for two reasons: (1) Because the thing “granted, bargained and sold ” is the bond for title and not the land, and if any covenant as to ownership is implied from the words of grant, it relates to the bond only; (2) Because an agreement will not be implied against one manifestly expressed, and the terms of the assignment clearly show that the assignor held under a bond for title, and did not covenant that he held an indefeasible estate of fee simple free from incumbrances. The assignment does not disclose the conditions of the bond, but makes reference to it as the source of the assign- or’s right, and thereby imparts notice of its conditions; and since Yost put Hazer in his place under it, the latter took the rights subject to the conditions expressed in it. It is further insisted that assignors of bonds for title, by the act of assignment, undertake with their assignees that conveyances will be made according to the obligations of the bonds assigned. We do not think the authorities cited sustain the contention. They only hold that the assignor of a bond undertakes that he is the absolute and unconditional owner of the bond, and has an indefeasible right to demand what the bond calls for. Emmerson v. Claywell, 14 B. Mon., 18. Yost owned the bond assigned, and was entitled to demand a deed upon the conditions therein set forth; so there was no breach of the implied undertaking. Judgment affirmed.